HUTCHESON, Circuit Judge
(concurring specially).
While I have strong reservations with respect to the correctness of the majority decision in Calbeck v. Travelers Insurance Co., 82 S.Ct. 1196, and the decision in this case grounded on it,1 I have no doubt that the Calbeck case rules the instant case, and I am constrained, therefore, to concur in the opinion and the judgment of reversal.

. Compare the dissenting opinion in Calbeck v. Travelers Ins. Co., supra with Noah v. Liberty Mutual Ins. Co., 265 F.2d 547 (5th Cir.1959) (Special concurrence) .